Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This Non-Final office is a response to the papers filed on 07/26/2021.
Claims 1-20 are pending.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US 11,106,855 B2.  
This is a nonstatutory obviousness-type double patent rejection. 
Claim 1 of the pending application (17/384,895) are drawn to a computer-implemented method. Claims 1 of US 11,106,855 B2 discloses similar claim limitations as claim 1 of the pending application. Similar to claims 11 and 20 of the pending application (17/384,895) and claims 11 and 20 of US 11,106,855 B2.
Claims 1 of the pending application ’895 and US patent ‘’855 are summarized as below:
#
Current Application (17/384,895)
#
US Patent US 11,106,855 B2
Claim 1

Claim 1

A
A computer-implemented method comprising:
A
A computer-implemented method comprising:
B
Current application does not teach the step of collect a plurality of electrical parameters for the simulating operations of plurality of electrical cells. However, it is using the plurality of electrical parameters in the next method step.
B
simulating operations of a plurality of electrical cells to collect a plurality of electrical parameters; 
C
training a machine learning model using the plurality of electrical parameters; receiving, by the trained machine learning model, data comprising cell layout design constraints;
C
training a machine learning model using the plurality of electrical parameters; receiving, by the trained machine learning model, data comprising cell layout design constraints;
D
receiving, by the trained machine learning model, data comprising cell layout design constraints; characterization of electrical performance within the cell layout design constraints
D
receiving, by the trained machine learning model, data comprising cell layout design constraints; characterization of electrical performance within the cell layout design constraints
E
determining, by the trained machine learning model, a cell layout for the received data based on the plurality of electrical parameters by:
E
determining, by the trained machine learning model, a cell layout for the received data based on the plurality of electrical parameters by:
F
positioning at least two electrical cells of the plurality of electrical cells within the cell layout;
F
positioning at least two electrical cells of the plurality of electrical cells within the cell layout;
G
and generating at least transition cells surrounding the at least two electrical cells, each transition cell surrounding an electrical cell; and providing the cell layout for further
G
and generating at least transition cells surrounding the at least two electrical cells, each transition cell surrounding an electrical cell; and providing the cell layout for further


Both claims 1 teach A computer-implemented method. Both claims 1 teach training a machine learning model. Both claims 1 teach characterization of electrical performance within the cell layout design constraints. Both claims 1 teach positioning at least two electrical cells of the plurality of electrical cells within the cell layout and generating at least transition cells surrounding the at least two electrical cells. The Patent US 11,106,855 teach the step of collect a plurality of electrical parameters for the simulating operations of plurality of electrical cells. Current application does not teach the step of collect a plurality of electrical parameters for the simulating operations of plurality of electrical cells. However, the current application is using the plurality of electrical parameters for the next method step. Therefore, it obvious variations of each other. The above described difference between the claims are obvious variations of each other. Claims 2-10 are rejected under the nonstatutory obviousness-type double patent rejection because of their dependency to claim 1. 
Similar to claims 11-20 are rejected under the nonstatutory obviousness-type double patent rejection.

Allowable Subject Matter
		Claims 1, 11, and 20 are allowed over prior art of record, respectively.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1, 11, and 20, the combination of the prior arts fail to disclose:

“positioning at least two electrical cells of the plurality of electrical cells within the cell layout; and generating at least transition cells surrounding the at least two electrical cells, each transition cell surrounding an electrical cell; and providing the cell layout for further characterization of electrical performance within the cell layout design constraints”.

Claims 2-10 and 12-19 also allowed as being directly or indirectly dependent of the allowed independent base claim.

The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure listed on the PTO-982 form attached. None of cited/recorded prior arts stands alone of combination with others discloses all limitation required in claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851